Citation Nr: 9911107	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  92-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1958 to November 
1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1991 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for pulmonary sarcoidosis, rated as non-
compensable, effective from June 1990.  In June 1993, the 
Board remanded this case to the RO for further development.  
In a December 1993 rating decision, the RO granted a rating 
of 60 percent for the veteran's service-connected pulmonary 
sarcoidosis, effective from January 1991.  Thereafter, the 
veteran was improperly notified that this action satisfied 
his appeal.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of the veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection for sarcoidosis remains in appellate status.  

In May 1996, the veteran withdrew his substantive appeal all 
other issues that had been in appellate status: entitlement 
to service connection for bursitis of both shoulders, 
defective vision, swelling of both ankles, hemorrhoids, low 
back pain, and hypertension as well an increased rating for 
pterygia.  38 C.F.R. § 20.204 (1998).  As such, those issues 
are not in appellate status.  In addition, in an August 1994 
rating decision, service connection for lymphoma as a result 
of exposure to herbicides during service, was denied.  In an 
August 1994 letter, the veteran was notified of that decision 
and of his procedural and appellate rights.  Since a notice 
of disagreement has not been received, that issue is not in 
appellate status and before the Board at this time.  


REMAND

As noted, in a May 1991 rating decision, the RO granted 
service connection for pulmonary sarcoidosis, rated as non-
compensable, effective from June 1990.  In a December 1993 
rating decision, the RO granted a rating of 60 percent for 
the veteran's service-connected pulmonary sarcoidosis, 
effective from January 1991.  In that rating decision, the RO 
indicated that the veteran's appeal was satisfied.  However, 
pursuant to AB, the veteran's appeal remains in appellate 
status as a 100 percent rating was not granted.  

In that regard, the Board notes that the veteran is rated 
under Diagnostic Code 6899-6603.  Portions of 38 C.F.R. Part 
4 pertaining to the rating criteria for respiratory 
disabilities were changed during the course of the veteran's 
appeal. Specifically, on September 5, 1996, the VA published 
a final rule, effective October 7, 1996, amending the section 
of the Schedule for Rating Disabilities dealing with 
respiratory disabilities.  61 FR 46720, Sept. 5, 1996.  The 
changes have since been codified in 38 C.F.R. Part 4.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held, 
in pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  Therefore, the 
veteran's claim must be reviewed by the RO in light of the 
regulatory changes dealing with the pertinent rating criteria 
as well as under the applicable regulations in effect when 
the veteran's claim was filed.

In order to assess the veteran's disability under both the 
old and the new rating criteria, the veteran should be 
provided a respiratory examination by an examiner that has 
been provided a copy of both the old and the new rating 
criteria.  

Thereafter, the RO should readjudicate the veteran's claim.  
The Board notes that, according to Fenderson v. West, 12 Vet. 
App 119 (1999), at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  In 
this case the RO has granted a staged rating as a non-
compensable rating was assigned from June 1990 and a 60 
percent rating from January 1991.  The RO must also consider 
if additional staged ratings are warranted in considering the 
veteran's claim and should provide the basis for the 
effective date for the 60 percent rating.  In the event that 
the RO does not grant a total rating effective from the date 
of service connection, the veteran should be issued a 
supplemental statement of the case that contains a summary of 
the relevant evidence and a citation and discussion of the 
applicable laws and regulations to include both the old and 
the new rating criteria.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  Any VA treatment records of the 
veteran not currently in the claims file 
should be obtained and associated with 
the claims file.

2.  The veteran should be scheduled for a 
special VA respiratory examination for 
the purpose of ascertaining the current 
severity of his service-connected 
pulmonary sarcoidosis.  All indicated 
special tests, including pulmonary 
function tests, should be accomplished 
and the results thereof reported in 
detail and the actual pulmonary function 
testing report, not just a summary, 
should be included with the examination 
report.  The examiner should be furnished 
the old and new criteria for rating the 
disability at issue and his/her findings 
should first be reported in relationship 
to the old criteria and then in 
relationship to the new criteria.  The RO 
should also make the claims file 
available to the examiner for review.  
The examiner should note that he/she was 
provided the claims file and the old and 
new criteria.

3.  The RO should readjudicate the issue 
of the veteran's dissatisfaction with the 
initial rating assigned following a grant 
of service connection for sarcoidosis 
taking into consideration the old and the 
new rating criteria as well as the 
directives of Karnas and Fenderson.  In 
the event that the RO does not grant a 
total rating effective from the date of 
service connection, the veteran and his 
representative should be issued a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include both the old and the new rating 
criteria and the reason(s) and laws 
governing the effective date for the 60 
per cent evaluation.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999).  .  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







